DETAILED ACTION

Response to Arguments
Applicant's arguments filed on March 2, 2022 have been fully considered but they are not persuasive.
Claims 1-3, 6-10, 12, and 13 are currently pending. Claims 1, 6, 10, 12, and 13 were amended. Claims 4, 5, 11, and 14 were canceled.

Re: Claim Interpretation
The interpretation of claim 10 under 35 U.S.C. 112(f) has been withdrawn in view of the amendments.

Re: Claim Rejections under 35 U.S.C. § 112
The rejection of claims 5-8 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments.
	
Re: Claim Rejections under 35 U.S.C. § 103
The rejection of claim 1-3 and 6-9 under 35 U.S.C. 103 is maintained. The amendments incorporate subject matter from original claim 5 as alternative language. These features are optional according to the limitation: “receiving a function instruction comprising any one of retrieving a shared electronic device, depositing the shared electronic device, and repairing the shared electronic device” in claim 1. The amendments further define the features of the function of “retrieving the shared electronic device”. However, prior art that teaches at least one of the functions would have been able to read upon the claimed invention as not all functions are required.
The rejection of claims 10-14 under 35 U.S.C. 103 has been withdrawn in view of the amendments. Specifically, the amendments incorporate subject matter that was previously identified as allowable in original claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites obtaining user personal identification information from the imaging unit, the document scanning unit, or the physical input unit. Claim 13 recites acquiring the user verification information by the biometric identification unit. Both claims 12 and 13 are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brahami et al. (hereinafter, “BRAHAMI”), US 2013/0157641 in view of De Schrijver (hereinafter, “SCHRIJVER”), US 2003/0212709.
As per claim 1: BRAHAMI discloses: A shared electronic device management method implemented in a shared electronic device management device (an automatic mobile communicator depot system and methodology [BRAHAMI, ¶0004]), the method comprising: receiving a function instruction comprising any one of retrieving a shared electronic device, depositing the shared electronic device, and repairing the shared electronic device (depositing ; obtaining verification information comprising (identifying the customer by receiving or entering (by the customer) a mobile communicator telephone number and a unique identifier [BRAHAMI, ¶¶0049]); comparing the obtained verification information to verification information in a database (this is an inherent step in the identification process in BRAHAMI), (once the identification of the customer is performed, the customer can begin a repair process of a broken mobile communicator by having the customer deposit the broken mobile communicator and describing the problem [BRAHAMI, ¶0049; Fig. 2A]; request a replacement mobile communicator [BRAHAMI, ¶0057; Fig. 3A]; returning the replacement mobile communicator [BRAHAMI, ¶0081; Fig. 5B]; and/or retrieving the customer’s original mobile communicator in a repaired state [BRAHAMI, ¶0090; Fig. 6D]) 
BRAHAMI discloses an authentication process of identifying a customer by their mobile communicator telephone number and a unique identifier, such as the last four numbers of the customer’s credit card. BRAHAMI does not disclose the strikethrough limitations. However, these limitations are common features in many conventional authentication/authorization systems. For example, SCHRIJVER discloses employing a combination of biometrics and access privileges to determine if a user can access an object [SCHRIJVER, ¶0028]. SCHRIJVER discloses: “determining whether the obtained verification information meets a first preset condition”, performing the requested function “if the obtained verification information meets the first preset condition” and “outputting a prompt if the obtained verification information does not meet the first preset condition” (if a user’s biometric information (“user verification information”) is validated, determining if a user is authorized to access an object (e.g. printers, software files, peripheral devices, etc.) based on privileges (“preset condition”) [SCHRIJVER, user can be informed of a failed print request through the print manager API if the biometric data is not attached to the print request, if the biometric data entered by the user does not match the biometric database 20, or if the user is not authorized to use the printer 14” [SCHRIJVER, ¶0026]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification method of BRAHAMI to utilize a biometric authentication and user authorization method as in SCHRIJVER. Biometrics offer an improved method for verifying a user over credentials, as credentials can be stolen and replicated. Furthermore, BRAHAMI would have been modified to further include access control privileges, such as those disclosed in SCHRIJVER. Privileges would have enabled a system to control access to objects based on the status of a user.

As per claim 2: BRAHAMI in view of SCHRIJVER disclose all limitations of claim 1. The motivations for incorporating SCHRIJVER with BRAHAMI in claim 1 are also applicable herein. Therefore, BRAHAMI in view of SCHRIJVER disclose: wherein: the user verification information comprises biometric information and user personal identification information (receiving biometric data with user identification [SCHRIJVER, ¶0028]); and the biometric information comprises at least one of facial information, fingerprint information, iris information, and voiceprint information (biometric data include voice, fingerprint, iris, and other various biometric means [SCHRIJVER, ¶¶0013]).

As per claim 3: BRAHAMI in view of SCHRIJVER disclose all limitations of claim 2. The motivations for incorporating SCHRIJVER with BRAHAMI in claim 1 are also applicable herein. Therefore, BRAHAMI in view of SCHRIJVER disclose: wherein a method of obtaining the user verification information comprises: obtaining user personal identification information (receiving biometric data with user identification [SCHRIJVER, ¶0028]); and obtaining the biometric information comprising at least one of the facial information, the fingerprint information, the iris information, and the voiceprint information (biometric data include voice, fingerprint, iris, and other various biometric means [SCHRIJVER, ¶¶0013]).

As per claim 9: BRAHAMI in view of SCHRIJVER disclose all limitations of claim 1. The motivations for incorporating SCHRIJVER with BRAHAMI in claim 1 is also applicable herein. Therefore, BRAHAMI in view of SCHRIJVER disclose: wherein when the function instruction comprises repairing the shared electronic device, the method further comprises: obtaining the shared electronic device verification information; comparing the shared electronic device verification information to shared electronic device verification information in the database, and determining whether the shared electronic device verification information matches shared electronic device verification information in the database (identifying the customer by receiving or entering (by the customer) a mobile communicator telephone number and a unique identifier [BRAHAMI, ¶¶0049]); obtaining a maintenance item input in the maintenance function instruction if the shared electronic device verification information matches the shared electronic device verification information in the database, the maintenance item comprising a software maintenance item or a hardware maintenance item (after identifying the customer, the customer is prompted to describe the problem with the mobile communicator [BRAHAMI, ¶0049]), wherein if the maintenance item is the software maintenance item, selecting an inspection instruction corresponding to the software maintenance item, inspecting the shared electronic device by using the inspection instruction, and saving an inspection result, the software maintenance item comprising any one of a software troubleshooting item and a self-test maintenance item, and if the maintenance item is the hardware maintenance item (a broken screen [BRAHAMI, ¶0049]), outputting a prompt (a virtual repair ticket is generated and an acknowledge receipt is provided to the customer [BRAHAMI, ¶¶0054-0055]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over BRAHAMI in view of SCHRIJVER and in further view of Yen et al. (hereinafter, “YEN”), US 10,671,986.
As per claim 6: BRAHAMI in view of SCHRIJVER disclose all limitations of claim 1. The same motivations for incorporating SCHRIJVER with BRAHAMI in claim 1 is also applicable herein. Therefore, BRAHAMI in view of SCHRIJVER disclose: wherein when the function instruction comprises depositing the shared electronic device, the method further comprises: obtaining the shared electronic device verification information; comparing the shared electronic device verification information to a shared electronic device verification information in the database, and determining whether the shared electronic device verification information matches the shared electronic device verification information in the database, wherein if the shared electronic device verification information matches the shared electronic device verification information in the database (identifying the customer by receiving or entering (by the customer) a mobile communicator telephone number and a unique identifier [BRAHAMI, ¶¶0049]; in view of SCHRIJVER and as discussed earlier, the customer identification process would be using biometric information), determining the user verification information linked to the shared electronic device verification information (a user can be verified to determine if said user maintains a biometric profile [SCHRIJVER, ¶0028]), (if the privileges produce a negative result, the user can be informed about the lack of access to an object [SCHRIJVER, ¶0028]; in an example of the object being a printer: “user can be informed of a failed print request through the print manager API if the biometric data is not attached to the print request, if the biometric data entered by the user does not match the biometric database 20, or if the user is not authorized to use the printer 14” [SCHRIJVER, ¶0026]).
BRAHAMI and SCHRIJVER do not disclose: recording usage statistics of the shared electronic device, determining a state of occupancy of each storage compartment in the shared electronic device management device, and allocating a storage compartment of the shared electronic device to the shared electronic device according to the states of occupancy of the storage compartments. However, YEN discloses a self-serve vending machine or kiosk recording usage statistics of the shared electronic device (analyzing returned devices and performing device diagnostics, including accessing status logs on device usage and performance [YEN, col. 12, lines 51-65]), determining a state of occupancy of each storage compartment in the shared electronic device management device, and allocating a storage compartment of the shared electronic device to the shared electronic device according to the states of occupancy of the storage compartments (the self-service kiosk identifies a bay within said kiosk that is empty and available to receive a returned device [YEN, col. 12, lines 38-46]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement additional features of recording device diagnostics to ascertain the status of returned mobile devices to verify any additional issues. Furthermore, the detection of empty bins would have allowed a user to personally return a phone in the desired empty bin. These are all features that would have improved the overall user experience and increased the scope of functions in a self-service kiosk. 

As per claim 7: BRAHAMI in view of SCHRIJVER and YEN disclose all limitations of claim 6. The motivations for incorporating SCHRIJVER and YEN with BRAHAMI in claim 6 are also applicable herein. Therefore, BRAHAMI in view of SCHRIJVER and YEN disclose: wherein a method of recording the usage statistics of the shared electronic device comprises: clearing a personal use record of the shared electronic device according to a preset instruction (resetting the returned device to factory default settings [YEN, col. 13, lines 3-5]).

As per claim 8: BRAHAMI in view of SCHRIJVER and YEN disclose all limitations of claim 6. The motivations for incorporating SCHRIJVER and YEN with BRAHAMI in claim 6 are also applicable herein. Therefore, BRAHAMI in view of SCHRIJVER and YEN disclose: electrically charging the shared electronic device when the shared electronic device is in the storage compartment (charger in the empty bay [YEN, col. 13, lines 39-48]).

Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts were US 2017/0256119 (an interactive kiosk with several compartments for storing mobile electronic devices for vending [0008]); US 2016/0099590 (a vending system for battery pack carriers, wherein storage units in the kiosk receive, dispense, and store the carriers and supply charging powers [0007]); and US 2013/0157641 (an automatic depot system for providing services for mobile communicators, such as dispensing substitute mobile communicators to a customer [Abstract]).
	However, the cited prior arts do not teach, or suggest, the features of “allocating the shared electronic device according to a second preset condition if the user verification information matches the verification information in the database, linking a serial number of the shared electronic device to the user verification information, and controlling the shared electronic device management device to open a storage compartment of the shared electronic device which has been allocated and outputting a prompt if the user verification information does not match the verification information in the database, wherein a method of allocating the shared electronic device according to the second preset condition comprises: 2Appl. No. 16/733,980 Reply to Office Action of December 15, 2021 Attorney Docket No.: US76436 acquiring preset parameter information of each of a plurality of data charging interfaces; sorting the preset parameter information according to a second preset rule; and allocating the shared electronic device according to a result of the preset parameter information of each of the plurality of data charging interfaces which have been sorted” as presented in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-29-2022